       Case 1:20-cv-02530-AT-OTW Document 57 Filed 10/14/20 Page 1 of 1



                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
ROSE RAMEY LONG, a/k/a Roe Ramey                              DOC #:
Littlejohn, individually and d/b/a ROSE LONG                  DATE FILED: 10/14/2020
FINE ART, a/k/a RRL Fine Art,

                             Plaintiff,

              -against-

DE FEIS O’CONNELL & ROSE, P.C.,
                                                                     20 Civ. 2530 (AT)
                             Defendant.
                                                                          ORDER

ANALISA TORRES, District Judge:

        In light of the outstanding motion to dismiss this action, ECF No. 39, the case
management conference scheduled for October 26, 2020 is ADJOURNED sine die. If necessary,
the Court will set a new case management conference upon resolution of the motion to dismiss.
The parties are reminded to consult the Court’s Individual Practices in Civil Cases with respect
to the requirement of pre-motion letters in advance of a motion for summary judgment.

       SO ORDERED.

Dated: October 14, 2020
       New York, New York
